Case 2:19-cv-05026-AMD-JO Document 41 Filed 12/24/19 Page 1 of 4 PageID #: 265




                                                                     BRIAN S. SOKOLOFF
                                                                     BSOKOLOFF@SOKOLOFFSTERN.COM




                                      December 24, 2019

Honorable Ann M. Donnelly
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

                       Re:     Galloway v. Nassau County, et al.
                               Docket No. 19-cv-5026 (AMD)(JO)

Dear Judge Donnelly:

       We represent defendants the County of Nassau, Det. Matthew Ross, Det. Charles
DeCaro, Det. Ronald Lipson, Det. Thomas Dluginski, Det. George Darienzo, and Det. Sgt.
Richard Dorsi (the “County Defendants”) in this matter. We write seeking a pre-motion
conference before moving to dismiss portions of the First Amended Complaint (“FAC”).

       Plaintiff Josiah Galloway sues the County, the Village of Hempstead, and various
individuals for claims arising from his vacated March 2009 attempted murder conviction. The
FAC is unclear. Plaintiff repeatedly attributes alleged misconduct to “defendants” generally. He
even fails to pin the individuals to their employers. What is clear, however, is that several claims
warrant dismissal as a matter of law.

        Allegations: On May 15, 2008 in Hempstead, New York, Jorge Anyosa was shot. FAC, ¶
19. On June 5, 2008, defendants Steven Horowitz and Kevin Cunningham arrested Galloway and
his friend Ogletree on “unrelated” charges. Id., ¶ 27. Plaintiff fails to specify the charges and
does not claim the officers lacked probable cause for the arrest. The charges were “dismissed in
their entirety,” but Plaintiff does not allege when. Id., ¶ 27.

        While Plaintiff was in custody, defendants Horowitz, Cunningham, DeCaro, Darienzo,
Lipson, and Dluginski allegedly “coercively interrogated [him] for hours and accused him of
involvement in the Anyosa shooting.” ¶ 28. Plaintiff claims he did not resemble the description
of perpetrator from Anyosa and Wilmer Hernandez, an eyewitness. Id. ¶¶ 20, 22. Plaintiff does
not allege this interrogation caused a coerced statement or was unconstitutional. That same night,
defendants DeCaro, Lipson, Dluginski, and Charles Olie allegedly coerced Ogletree into signing
a false statement implicating Plaintiff in the Anyosa shooting. Id., ¶ 30. Unidentified
“defendants” also “constructed photo arrays using an old, outdated photograph of plaintiff … to
secure false identifications from the victim and witness” and “withheld Mr. Galloway’s true,
exonerating appearance from the witnesses.” Id., ¶¶ 31–32.
Case 2:19-cv-05026-AMD-JO Document 41 Filed 12/24/19 Page 2 of 4 PageID #: 266




Hon. Ann M. Donnelly
December 24, 2019
Page 2 of 4

       On June 16, 2008, a grand jury indicted Plaintiff for the attempted murder of Anyosa. Id.,
¶ 35. On August 14, 2008, Plaintiff appeared for a court-ordered lineup. Id., ¶ 40. Defendants
Ross, Dluginski, and Dorsi “concealed Mr. Galloway’s hair under a hat and disguised his
diminutive stature using a seated lineup with Mr. Galloway sitting on two phone books.” Id.
Anyosa and Hernandez separately identified plaintiff as the perpetrator. Id., ¶ 42.

        Plaintiff moved pretrial to suppress the photo-array and lineup identifications based on
the same allegations of impropriety outlined in the FAC. Id. ¶ 48. The court denied Plaintiff’s
motions. Id. The judicially noticeable transcript of Plaintiff’s criminal trial shows, at trial,
Plaintiff’s attorney argued to the jury that the evidence did not support Galloway’s identification
as the perpetrator. Through direct and cross examination, he questioned the officers involved in
the photo-array and lineup, the identifying witnesses, and Plaintiff himself about the procedures
used and Plaintiff’s appearance at the time of the identifications. Ogletree told the jury his
statement was coerced. Id., ¶ 49

        On March 9, 2009, the jury returned a guilty verdict. Plaintiff moved to set aside the
verdict. Id., ¶ 59. Plaintiff challenged the identification procedures and the prosecutor’s
summation. The court denied Plaintiff’s motion. Id. On September 13, 2018, a court vacated the
conviction. Id., ¶ 62.

        Plaintiff’s Monell Claim Fails: “[A] municipality cannot be held liable under § 1983 on
a respondeat superior theory.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). A
municipality is only responsible for constitutional deprivations stemming from a governmental
policy or custom. Id. at 694. A policy or custom can be: 1) a formal policy officially endorsed by
the municipality; 2) actions of government policymakers; 3) a consistent and widespread practice
constituting a custom of which a supervising policymaker must have been aware; or 4) a failure
by policymakers to provide adequate training or supervision to subordinates amounting to
deliberate indifference to the rights of those who come into contact with the municipal
employees. Skates v. Inc. Vill. of Freeport, 265 F. Supp. 3d 222, 235 (E.D.N.Y. 2017). A
plaintiff must allege specific facts supporting the existence of a policy. See Salgado v. DuBois,
No. 17-CV-6040 (NSR), 2019 WL 1409808, at *7 (S.D.N.Y. Mar. 28, 2019).

        Plaintiff’s Monell claim is defectively conclusory. Without supporting facts, he claims
the County maintains policies of “altering or concealing criminal suspects’ distinguishing
characteristics” and encouraging prosecutors “to use inflammatory and improper arguments in
summation. FAC, ¶¶ 99, 102. Monell requires more. This case is not similar to Bellamy v. City of
N.Y., 12 Civ. 1025 (AMD) (E.D.N.Y), where the plaintiff supported his Monell claim with
allegations of other instances of a county’s failure to discipline summation misconduct.

        Plaintiff’s Denial of Fair Trial Claim based on Alleged Brady Violations Fails:
Plaintiff bases his denial-of-fair-trial claim, inter alia, on his claim that unidentified “defendants”
withheld evidence of their alleged coercion of Ogletree and of Galloway’s appearance. The
transcript shows Plaintiff’s counsel thoroughly examined the alleged coercion of Ogletree’s
Case 2:19-cv-05026-AMD-JO Document 41 Filed 12/24/19 Page 3 of 4 PageID #: 267




Hon. Ann M. Donnelly
December 24, 2019
Page 3 of 4

statement and Plaintiff’s appearance during photo array and lineup. He demonstrates no Brady
violation. See e.g., U.S. v. LeRoy, 687 F.2d 610, 619 (2d Cir. 1982) (“The rationale underlying
Brady is … to assure that the defendant will not be denied access to exculpatory evidence only
known to the Government.”); Hamilton v. City of N.Y., No. 15CV4574CBASJB, 2019 WL
1452013, at *24 (E.D.N.Y. Mar. 19, 2019) (no Brady claim where plaintiff “knew, or should
have known, of the essential facts permitting him to take advantage of any exculpatory
evidence.”).

       Plaintiff’s Claims for Intentional and Negligent Infliction of Emotional Distress Fail:
The Court should dismiss these claims because Plaintiff did not include them in his notice of
claim. See N.Y Gen. Mun. Law §§ 50-e, 50-i; Rivas v. Suffolk Cty., 326 F. Supp. 2d 355, 364
(E.D.N.Y. 2004). Also, they duplicate his other claims and fall short of the required extreme and
outrageous conduct. See Moore v. City of N.Y., 219 F.Supp.2d 335, 339 (E.D.N.Y. 2002).

       Plaintiff’s Conspiracy Claim is Time-Barred: Section 1983 conspiracy claims
“accrue[] and the statute of limitations begins to run from the time of commission of the overt act
alleged to have caused damage.” Chodos v. F.B.I., 559 F. Supp. 69, 74 (S.D.N.Y. 1982). Because
the overt acts occurred more than ten years before plaintiff filed suit, his conspiracy claim is
untimely. See Nunez v. Mitchell, No. 17-CV-9734 (AJN), 2018 WL 4301370, at *3 (S.D.N.Y.
Sept. 10, 2018).

       All Claims Against Det. Darienzo Fail: “It is well settled in this Circuit that personal
involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of
damages under § 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (internal quotation
omitted). “[C]omplaints that rely on ‘group pleading’ and fail to differentiate as to which
defendant was involved in the alleged unlawful conduct are insufficient to state a claim.” Leneau
v. Ponte, No. 1:16-CV-776-GHW, 2018 WL 566456, at *15 (S.D.N.Y. Jan. 25, 2018).

        Det. Darienzo’s name appears once in Plaintiff’s “Statement of Facts:” Darienzo and
certain other individual defendants “coercively interrogated plaintiff for hours and accused him
of involvement in the Anyosa” shooting on the night of his arrest. FAC, ¶ 28. Plaintiff does
not—and cannot—claim this caused constitutional injury. Plaintiff’s use of “group pleading”
cannot keep Det. Darienzo in this suit. See Cooper v. City of N.Y., No. 17CV1517NGGRLM,
2019 WL 3642996, at *7 (E.D.N.Y. Aug. 5, 2019).

        Defendants Ross, Dorsi, and Lipson: Plaintiff sues these defendants “in their individual
and official capacities.” FAC ¶ 15. However, they retired from service before plaintiff sued. The
Court should dismiss the official-capacity claims. See Mathie v. Fries, 121 F.3d 808, 818 (2d
Cir. 1997) (“A claim against a person ‘in his former official capacity’ has no meaning.”). For the
individual-capacity claims, Plaintiff has not yet properly served these defendants. While
Plaintiff’s deadline to serve these defendants has not yet passed, we raise this argument now so
as not to waive it.
Case 2:19-cv-05026-AMD-JO Document 41 Filed 12/24/19 Page 4 of 4 PageID #: 268




Hon. Ann M. Donnelly
December 24, 2019
Page 4 of 4

      Thank you for your consideration of this matter.

                                                         Very truly yours,




                                                         Brian S. Sokoloff

BSS/--
cc:    All Counsel

      VIA ECF
